Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of the Application
This Office Action is in response to Application Serial 16/177,051. In response to the Examiner’s Office Action dated on March 17, 2022, Applicant, on August 02, 2022 amended the claims 1, 8, 13, and 17.  Claims 1-20 are pending in this application and have been rejected below.


Response to Amendment
Claims 1-20 are pending in this application.  

Applicant’s arguments to amended claims 1-20 are not sufficient to overcome the 35 U.S.C. 101 rejections, the claims 1-20 are rejected under 35 U.S.C. 101, see below.

Applicant’s arguments to amended claims 1-20 are not sufficient to overcome the 35 U.S.C. 103 rejections, the claims 1-20  are rejected under 35 U.S.C. 103, see below.


Response to Arguments

Applicant’s arguments filed on August 02, 2022, have been fully considered but they are not persuasive and/or are moot in view of the revised rejections. Applicant’s arguments will be addressed herein below.

Rejection Under  -35 U.S.C. 101

On pages 10-11 of the Applicant arguments, the Applicant submits, “…Claims 1-20 have been rejected as being directed to an abstract idea without significantly more. Claim 1 has been amended to recite:  "training an artificial intelligence (AI) model in response to a plurality of  historical response data to on-line surveys;  receiving, via a network interface communicatively coupled to a  communications network, an acknowledgement of a software application service being  completed by a user and a plurality of software application service data points;  computing a predicted response in response to the acknowledgement, the  plurality of data points and the Al model; " and  updating the historical response data with the alternate response to generate an updated historical response data in response to the user entering the alternative response;  retraining the Al model to generate an updated Al model[[,]] in response to the  updated historical response data".  It is submitted that in light of these amendments that the claim is patent eligible as it is directed to a practical application which is significantly more than an abstract idea or a mere organization of human activity. In particular, the AI model is first trained using historical software application service data points and historical user survey response data. In the event that a user enters an alternative response to a suggested response, this alternative response is then used to retrain the AI model. Further, the claim does not recite a mental process because the steps are not practically performed in the human mind. Finally, the claim does not recite any method of organizing human activity, such as a fundamental economic concept or meaning interactions between people. It is submitted that the claim is patent-eligible because the claims do not fall into one of these three categories, then, it is submitted that the claim is patent-eligible. …”.

Examiner has examined the Applicant’s amendments  in view of the 35 U.S.C. 101 and in light of the 2019 Revised PEG Guidance.  The amended claims 1-20 are directed to an abstract idea.  The (claim 1, and similarly claims 8 and 17) recite “ … in response to a plurality of historical response data… ; receiving, … an acknowledgement of … being completed by a user and … ,; computing a predicted response in response to the acknowledgement, … ; sending, … with the predicted response displaying … with the predicted response to the user; enabling the user to selectively agree or disagree with the predicted response; enabling the user to enter an alternative response in response to the user disagreeing with the predicted response; receiving, … , a completed … in response to the user completing … ; updating the historical response data with the alternative response to generate an updated historical response data in response to the user entering the alternative response; retraining … to generate … [[,]] in response to the updated historical response data; and storing, in a memory, the updated historical response data and .…”.  Claims 1-20, in view of the claim limitations, are directed to the abstract idea of “… in response to a plurality of historical response data… ; receiving, … an acknowledgement of … being completed by a user and … ,; computing a predicted response in response to the acknowledgement, … ; sending, … with the predicted response displaying … with the predicted response to the user; enabling the user to selectively agree or disagree with the predicted response; enabling the user to enter an alternative response in response to the user disagreeing with the predicted response; receiving, … , a completed … in response to the user completing … ; updating the historical response data with the alternative response to generate an updated historical response data in response to the user entering the alternative response; retraining … to generate … [[,]] in response to the updated historical response data; and storing, in a memory, the updated historical response data …”.

These limitations are directed to analyzing data collected from surveys/votes, which is directed to managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), and thus, the claims are directed to a certain method of organizing human activity.  

Additionally, Artificial Intelligence  means a computer algorithm that mimics the human mind or intelligence, and thus, this broad recitation of AI amounts to no more than performing a mental process on a computer. Training and retraining an AI is performing a mental process of training a model on a computer, and therefore, the claims are directed to mental processes.


Accordingly, the claims are directed  certain methods of organizing human activity and mental process, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.

This judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims do not recite the additional elements beyond the recited abstract idea of  ““A method for embedding response data in an on-line survey, the method comprising: training an artificial intelligence (AI) model”, “to on-line surveys and a plurality of historical software application service data points”, “via a network interface communicatively coupled to a communications network, …”, “a software application service”, “a plurality of software application service data points”, “the plurality of data points and the Al model”, “via the network interface communicatively coupled to the communications network, the on-line survey”, “the on-line-survey”, “via the network interface communicatively coupled to the communications network”, “on-line survey”, “the on-line survey”, “the Al model”, “an updated Al model …”,  in claim 1; “the AI model”, “the software application service” in claim 2; “the AI Model”, in claim 3 and claim 5; and; no additional elements are recited in claim 4; “ software patches” in claim 6, “embedding response data”, “on-line surveys” in claim 7; “A computer program product tangibly embodied in a computer-readable storage device and comprising instructions that when executed by a processor:, “an on-line survey”, “an enterprise network”, “an Al model” , “by the processor, on the enterprise network”, “an app of the enterprise network”,  “… via a network interface communicatively coupled to a communications network, an on-line survey”,  “by an on-line survey app”,  “the Al model”,   in claim 8;  “the computer program product …, comprising instructions for the processor to perform”, “enabling the customer to selectively agree or disagree with prefilled predicted response data, ” “the on-line survey” in claim 9; “ the computer program product … comprising instructions for the processor to perform the method…” in claim 10;  “ the computer program product…comprising instructions for the processor,” “on-line survey”  in claim 11; “the computer program product… comprising instructions for the processor”, “the on-line survey”, in claim 12;  : the computer program product …comprising instructions for the processor,” in claim 13; “the computer program product … comprising instructions for the processor, ” “the on-line survey,” in claim 14, claim 15; claim 16; “A system comprising: at least one processor; and at least one computer-readable storage device comprising instructions that when executed causes performance of a method for processing requests in an enterprise app session between a service agent and a customer, the method comprising: training an Al model in response to a plurality of historical response data to on-line surveys”;  “a customer service app”, “by the processor, on an enterprise network”, “an app of the enterprise network”, “the Al model”;  “via a network interface communicatively coupled to a communications network, an on-line survey” , “by an on-line survey app”, “in a memory”,  in claim 17; “the system” in claim 18; “the system”, “the on-line survey” in claim 19 and claim 20; however, when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, the claims are applying adding the words apply it  or equivalent with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -see MPEP 2106.05(f)
Furthermore, with respect to the “receiving an acknowledgement..” and “sending.. the response”, these elements do not add meaningful limitations to integrate the abstract idea into a practical application because they also perform pre and post-solution data gathering operations, which is adding insignificant extra-solution activity to the judicial exception. — See MPEP 2106.05 (g)
In addition, these additional elements merely generally link the use of the judicial exception into a particular technological environment or field of use, namely a generic computing environment, and thus, the claims are not indicative of integration into a practical application.— See MPEP 2106.05 (h).
Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-7 & 9-16 & 18-20 do not integrate into a practical application because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea. - See MPEP 2106.05 (h).
The claims do not integrate a judicial exception into a practical application and the limitations do not recite an improvement to the computer itself or any other technology or technical field.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As noted above, the aforementioned additional elements beyond the recited abstract idea, as an order combination, are no more than mere instructions to implement the idea using generic computer components (i.e. apply it), Additionally these recitations as an ordered combination simply append the abstract idea of generic computer structure that performs computer function as evinced by the Applicant’s specification [027] (describing that e context of any computer- implemented system, such as a software- based system, a database system, a multi-tenant environment, or the like) and [035], [Figure 3] (describing FIG. 3 the customer by the mobile device 310 having a processor 315 and a display device 325 may receive an on-line survey via a client platform and the mobile device 310 may include, but is not limited to, a personal computing device such as smartphone or the like but may include such devices as a desktop or laptop computer, a PDA or tablet computing device, a mobile communications device or any other electronic device suitable for use in connection with certain embodiments of the disclosed technology). - See MPEP 2106.05(f)
Further, generally link the abstract idea to a field of use, which is not sufficient to amount to significantly more than an abstract idea; therefore, the additional elements are not sufficient to amount to significantly more than an abstract idea. -— See MPEP 2106.05 (h)
In addition, as noted above, with respect to the receiving and sending, these elements are not sufficient to amount to significantly more than an abstract idea because they also perform pre and post-solution data gathering operations, which is insignificant extra-solution activity. Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-7 & 9-16 & 18-20 do not transform the recited abstract idea into a patent eligible invention because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea.
Furthermore, as an ordered combination, these elements amount to generic computer components performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well- understood, routine, and conventional. See MPEP 2106.05(d);
Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Regarding overcoming the 35 U.S.C 101 rejection, the Examiner points the Applicant to the 2019 Revised Patent Subject Matter Eligibility Guidance Examples 37, 42 and 45 and Applicant’s specification [003], [021] , [041], [052]- [053].


(The applicant is encouraged to recite the additional element that is conducting the Artificial Intelligence.)


Rejection Under -35 U.S.C. 103
On pages 11 -13, Applicant traverses,  “… Jayaraman does not teach predicting a response in response to a recently completed software application service or any prior event related to the user. Likewise, Jayaraman does not teach "computing a predicted response in response to the acknowledgement, the plurality of data points and the AI model" as recited by currently amended claim 1.  Long teaches using machine learning techniques to generate survey questions in response to an administrator generated initial survey question. [0025] Long generates suggested survey responses to be used in the survey in response to the textual features of the initial survey question. [0049] Long is similar to Jayaraman in that it teaches generating an improved response in response to a user's initial generated response. Long does not teach "computing a predicted response in response to the acknowledgement, the plurality of data points and the AI model" or "enabling the user to selectively agree or disagree with the predicted response" and allowing the user "to enter an alternative response in response to the user disagreeing with the predicted response" as recited by currently amended claim 1. It is submitted that since none of the cited references teach or suggest the elements of currently amended claim 1, that claim 1 is allowable. It is submitted that independent claims 8 and it, as well as dependent claims 2-7, 9-16, and 18-20. . … ” 
 

Examiner respectfully disagrees. The claims 1, 8 and 17 are rejected under 35 U.S.C. 103. The amended to the claims necessitate grounds for a new rejection. The claims 1-20 are rejected under 35 U.S.C. 103, rejection.

The Applicant is encouraged to include technical elements in the claims such as the type of artificial intelligence used to deliver predictions and the distributed ledger such as the Applicant’s specification [051].


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The amended claims 1-20 are directed to an abstract idea.  The (claim 1, and similarly claims 8 and 17) recite “ … in response to a plurality of historical response data… ; receiving, … an acknowledgement of … being completed by a user and … ,; computing a predicted response in response to the acknowledgement, … ; sending, … with the predicted response displaying … with the predicted response to the user; enabling the user to selectively agree or disagree with the predicted response; enabling the user to enter an alternative response in response to the user disagreeing with the predicted response; receiving, … , a completed … in response to the user completing … ; updating the historical response data with the alternative response to generate an updated historical response data in response to the user entering the alternative response; retraining … to generate … [[,]] in response to the updated historical response data; and storing, in a memory, the updated historical response data and .…”.  Claims 1-20, in view of the claim limitations, are directed to the abstract idea of “… in response to a plurality of historical response data… ; receiving, … an acknowledgement of … being completed by a user and … ,; computing a predicted response in response to the acknowledgement, … ; sending, … with the predicted response displaying … with the predicted response to the user; enabling the user to selectively agree or disagree with the predicted response; enabling the user to enter an alternative response in response to the user disagreeing with the predicted response; receiving, … , a completed … in response to the user completing … ; updating the historical response data with the alternative response to generate an updated historical response data in response to the user entering the alternative response; retraining … to generate … [[,]] in response to the updated historical response data; and storing, in a memory, the updated historical response data …”.

These limitations are directed to analyzing data collected from surveys/votes, which is directed to managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), and thus, the claims are directed to a certain method of organizing human activity.  

Additionally, Artificial Intelligence  means a computer algorithm that mimics the human mind or intelligence, and thus, this broad recitation of AI is not more than performing a mental process on a computer. Training and retraining AI is performing a mental process of training a model on a computer, and therefore, the claims are directed to mental processes.


Accordingly, the claims are directed  certain methods of organizing human activity and mental process, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.

This judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims do not recite the additional elements beyond the recited abstract idea of  ““A method for embedding response data in an on-line survey, the method comprising: training an artificial intelligence (AI) model”, “to on-line surveys and a plurality of historical software application service data points”, “via a network interface communicatively coupled to a communications network, …”, “a software application service”, “a plurality of software application service data points”, “the plurality of data points and the Al model”, “via the network interface communicatively coupled to the communications network, the on-line survey”, “the on-line-survey”, “via the network interface communicatively coupled to the communications network”, “on-line survey”, “the on-line survey”, “the Al model”, “an updated Al model …”,  in claim 1; “the AI model”, “the software application service” in claim 2; “the AI Model”, in claim 3 and claim 5; and; no additional elements are recited in claim 4; “ software patches” in claim 6, “embedding response data”, “on-line surveys” in claim 7; “A computer program product tangibly embodied in a computer-readable storage device and comprising instructions that when executed by a processor:, “an on-line survey”, “an enterprise network”, “an Al model” , “by the processor, on the enterprise network”, “an app of the enterprise network”,  “… via a network interface communicatively coupled to a communications network, an on-line survey”,  “by an on-line survey app”,  “the Al model”,   in claim 8;  “the computer program product …, comprising instructions for the processor to perform”, “enabling the customer to selectively agree or disagree with prefilled predicted response data, ” “the on-line survey” in claim 9; “ the computer program product … comprising instructions for the processor to perform the method…” in claim 10;  “ the computer program product…comprising instructions for the processor,” “on-line survey”  in claim 11; “the computer program product… comprising instructions for the processor”, “the on-line survey”, in claim 12;  : the computer program product …comprising instructions for the processor,” in claim 13; “the computer program product … comprising instructions for the processor, ” “the on-line survey,” in claim 14, claim 15; claim 16; “A system comprising: at least one processor; and at least one computer-readable storage device comprising instructions that when executed causes performance of a method for processing requests in an enterprise app session between a service agent and a customer, the method comprising: training an Al model in response to a plurality of historical response data to on-line surveys”;  “a customer service app”, “by the processor, on an enterprise network”, “an app of the enterprise network”, “the Al model”;  “via a network interface communicatively coupled to a communications network, an on-line survey” , “by an on-line survey app”, “in a memory”,  in claim 17; “the system” in claim 18; “the system”, “the on-line survey” in claim 19 and claim 20; however, when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, the claims are applying adding the words apply it  or equivalent with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -see MPEP 2106.05(f)
Furthermore, with respect to the “receiving an acknowledgement..” and “sending.. the response”, these elements do not add meaningful limitations to integrate the abstract idea into a practical application because they also perform pre and post-solution data gathering operations, which is adding insignificant extra-solution activity to the judicial exception. — See MPEP 2106.05 (g)
In addition, these additional elements merely generally link the use of the judicial exception into a particular technological environment or field of use, namely a generic computing environment, and thus, the claims are not indicative of integration into a practical application.— See MPEP 2106.05 (h).
Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-7 & 9-16 & 18-20 do not integrate into a practical application because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea. - See MPEP 2106.05 (h).
The claims do not integrate a judicial exception into a practical application and the limitations do not recite an improvement to the computer itself or any other technology or technical field.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As noted above, the aforementioned additional elements beyond the recited abstract idea, as an order combination, are no more than mere instructions to implement the idea using generic computer components (i.e. apply it), Additionally these recitations as an ordered combination simply append the abstract idea of generic computer structure that performs computer function as evinced by the Applicant’s specification [027] (describing that e context of any computer- implemented system, such as a software- based system, a database system, a multi-tenant environment, or the like) and [035], [Figure 3] (describing FIG. 3 the customer by the mobile device 310 having a processor 315 and a display device 325 may receive an on-line survey via a client platform and the mobile device 310 may include, but is not limited to, a personal computing device such as smartphone or the like but may include such devices as a desktop or laptop computer, a PDA or tablet computing device, a mobile communications device or any other electronic device suitable for use in connection with certain embodiments of the disclosed technology). - See MPEP 2106.05(f)
Further, generally link the abstract idea to a field of use, which is not sufficient to amount to significantly more than an abstract idea; therefore, the additional elements are not sufficient to amount to significantly more than an abstract idea. -— See MPEP 2106.05 (h)
Furthermore, as an ordered combination, these elements amount to generic computer components performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well- understood, routine, and conventional. See MPEP 2106.05(d);
In addition, as noted above, with respect to the receiving and sending, these elements are not sufficient to amount to significantly more than an abstract idea because they also perform pre and post-solution data gathering operations, which is insignificant extra-solution activity. Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-7 & 9-16 & 18-20 do not transform the recited abstract idea into a patent eligible invention because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, are rejected under 35 U.S.C. 103 as being unpatentable over Jayaraman (US 2018/0,322,418 A1)  in view of Henderson (US 10,181,984 B1), in and Long (US 2020/0,074,294 A1).


Regarding Claim 1,  

A method for embedding response data in an on-line survey, the method comprising: training an artificial intelligence (AI) model in response to a plurality of historical response data to on-line surveys and a plurality of historical software application service data points; receiving, via a network interface communicatively coupled to a communications network, an acknowledgement of a software application service being completed by a user and a plurality of software application service data points; 

Jayaraman [033], [Figure 5] discloses FIG. 5 illustrates a high-level block diagram 500 of a processing device (computing system). … devices may be configured as input/output devices also (e.g., a network interface or touchscreen display). Computing device 500 may also include communications interfaces 525, such as a network communication unit that could include a wired communication component and/or a wireless communications component, which may be communicatively coupled to processor 505. 

Jayaraman at [017] discloses assigning initial values. In one embodiment, machine learning techniques are used. For example, historical data may be collected, processed, and organized into a predictive model. The predictive model may then be used to determine an initial value for a target attribute based in part on information entered into other fields.

Jayaraman discloses at [028], [Figure 3A] the model is formed in part by training, tuning, and testing the model using historical data for a particular customer. Historical data is used and may be selected only for previously closed incident reports that have gone through the entire incident management life cycle.

Jayaraman discloses  at [027] FIGS. 1 and 2 illustrate specific embodiments of a cloud computing system 100 and a multi-instance cloud architecture 200, respectively, the disclosure is not limited to the specific embodiments illustrated in FIGS. 1 and 2.

Jayaraman discloses  at [031]  and FIG. 4, flowchart 400 illustrates one possible flow for automatic completion of fields based on analysis  and Beginning at block 405 a natural language input is received. In this example a description field is used, but any field may be used without departing from the scope of this disclosure. Block 410 indicates that the natural language input may be parsed. 

(Natural language processing (NLP) is a branch of artificial intelligence (AI) that enables computers to comprehend, generate, and manipulate human language, and thus, Jayaraman teaches artificial intelligence.) 


computing a predicted response in response to the acknowledgement, the plurality of data points and the Al model; sending, via the network interface communicatively coupled to the communications network, the on-line survey with the predicted … predicted … ; enabling the user to selectively agree or disagree with the predicted response; enabling the user to enter an alternative response in response to the user disagreeing with the predicted response;

Jayaraman at [024] discloses improve accuracy and acceptability of certain required fields in the incident report, the system may utilize machine learning and prediction techniques to supply proposed values rather than providing the end-user a generic default value ….  the user may override the predictive value if that is not acceptable to the end-user. Values that are changed (e.g., overridden) by an end-user may be tracked and utilized to determine accuracy of the model as well as further tune and refine the predictive model.  …  actual historical data from a particular customer may be used, accuracy of the model may be increased. … information in the model may have an increased accuracy over generated training data at least because users have interacted with and presumably corrected any erroneous information.
	
Jayaraman discloses  at [031], [Figure 4]  and FIG. 4, flowchart 400 illustrates one possible flow for automatic completion of fields based on analysis. … Decision 440 determines if the user changes the predicted value.  If not (NO prong of decision 440) flow continues to block 445 and the determined predicted value based on the model is used. If the user does change the value (e.g., override it), the YES prong of decision 440, flow continues to block 450 where feedback regarding the change may be used to further refine the model and prediction method. Flow continues to block 455 where the value as provide by the user is used.


receiving, via the network interface communicatively coupled to the communications network, a completed on-line survey in response to the user completing the on-line survey; updating the historical response data with the alternative response to generate an updated historical response data in response to the user entering the alternative response; retraining the Al model to generate an updated Al model[[,]] in response to the updated historical response data; and storing, in a memory, the updated historical response data and the updated Al model.

Jayaraman at [028], [Fig 3A]  discloses flowchart 300 the model is formed in part by training, tuning, and testing the model using historical data for a particular customer. Historical data is used.

Jayaraman at [029] discloses the model may be tested to determine its accuracy for example. Block 340 illustrates that after testing the model may be put into production use in a customer instance, for example. Block 345 illustrates that periodic retraining of the model using override information and new inputs may be required to address model drift.

Jayaraman at [030] discloses FIG. 3B, flowchart 360 illustrates one possible method for tuning of data for a predictive model. Beginning at block 365, a portion of the extracted and cleansed data is selected for tuning … and monitoring the form input as it is being typed and dynamically readjusting the predicted values. 

Jayaraman discloses  at [031], [Figure 4]  and FIG. 4, flowchart 400 illustrates one possible flow for automatic completion of fields based on analysis. … Decision 440 determines if the user changes the predicted value.  If not (NO prong of decision 440) flow continues to block 445 and the determined predicted value based on the model is used. If the user does change the value (e.g., override it), the YES prong of decision 440, flow continues to block 450 where feedback regarding the change may be used to further refine the model and prediction method. Flow continues to block 455 where the value as provide by the user is used.


Although highly suggested, Jayaraman does not explicitly teach:
“… displaying the on-line-survey with the … response to the user …”
Henderson teaches:
“… displaying the on-line-survey with the …  response to the user …”

Henderson Column 16 lines 7-45] and [column 15 lines 5-55] discloses at Figure 7 discloses displaying information. The display utilizes graphical device interface that typically comprises a graphics processor specifically designed to interact with the hardware of the display, and may accept high-level instructions from other processors to reduce demands on them. The graphical device interface typically has its own memory that serves as a buffer and also allows manipulation of stored data by the graphics processor.


Jayaraman teaches mathematical modeling to automatically complete form fields. Henderson teaches identifying time related factors from the historic data points.  It would have been obvious prior to the effective filing date to combine modeling predicted responses using artificial intelligence, as taught by Jayaraman, with updating the response with user input, as time by Henderson, to include reduced time and improved efficiency and accuracy, because participants are only asked questions they need to answer., Henderson [column 4 lines 16-30] 


Regarding Claim 2,  (Original)
The method of Claim 1, further comprising augmenting response data  …: processing a set of event data … wherein the set of event data comprises identifying factors related to data points correlated to positive response data of users of the software application service.  

Henderson [column 13 lines 35-36] [Figure 6] teaches  receive post survey answers 621, post incident report appropriate? 622  yes or no. ;
 
Henderson [column 17 lines 12-19] an application criteria statement may specify that the related survey question should be included in a post incident survey if: (1) the attack vector=email, (2) the assigned person=Tim, (3) the business unit affected=ABC Corp., and ( 4) the type of incident=denial of service. The result of applying this logic to the network incident is a “Yes” or “No”, indicating whether to include the question in the survey or not.

(Henderson teaches specifying that the related survey question should be included. The determination of  including the question in the survey “Yes” or not including the question in the survey “No” are steps to ensure a correlated response.)


Although highly suggested, Henderson does not explicitly teach:
“…the Al model, by … using the Al model ….” 

Jayaraman teaches:
“…the Al model, by … using the Al model ….” 

Jayaraman discloses  at [031]  and FIG. 4, flowchart 400 illustrates one possible flow for automatic completion of fields based on analysis  and Beginning at block 405 a natural language input is received. In this example a description field is used, but any field may be used without departing from the scope of this disclosure. Block 410 indicates that the natural language input may be parsed. 

Jayaraman teaches mathematical modeling to automatically complete form fields. Henderson teaches identifying time related factors from the historic data points.  It would have been obvious prior to the effective filing date to combine modeling predicted responses using artificial intelligence, as taught by Jayaraman, with updating the response with user input, as time by Henderson, to include reduced time and improved efficiency and accuracy, because participants are only asked questions they need to answer., Henderson [column 4 lines 16-30] 


Long further teaches:
“…the Al model, by … using the Al model ….” 

Long [049] – [50], [056] , Long [Figure 2], [Figure 3], see above

Henderson teaches identifying time related factors from the historic data points.  Long teaches a survey –creation machine-learner. It would have been obvious to combine, as taught by Henderson, with machine learned suggested survey questions and answer choices, as taught by Long, to  generate reliable response data to make strategic decisions or evaluate value propositions., Long [003].  


Regarding Claim 3,  (Original)

The method of Claim 1, further comprising: computing a predicted time duration for each response …  based on the historical response data.  

Henderson [column  lines 13-27],[Table 1] teaches examples of post incident reports. Sections includes, a category, assignment data, priority, risk. The timeline pulls data from a stored history of updates to the incident, as well as the originating report, if any, as well as any task created during the process of solving the problem.  

Although highly suggested, the Henderson does not explicitly teach:
“… the Al model …”. 

Jayaraman teaches:
“…the Al model, by … using the Al model ….” 

Jayaraman discloses  at [031]  and FIG. 4, flowchart 400 illustrates one possible flow for automatic completion of fields based on analysis  and Beginning at block 405 a natural language input is received. In this example a description field is used, but any field may be used without departing from the scope of this disclosure. Block 410 indicates that the natural language input may be parsed. 

Jayaraman teaches mathematical modeling to automatically complete form fields. Henderson teaches identifying time related factors from the historic data points.  It would have been obvious prior to the effective filing date to combine modeling predicted responses using artificial intelligence, as taught by Jayaraman, with updating the response with user input, as time by Henderson, to include reduced time and improved efficiency and accuracy, because participants are only asked questions they need to answer., Henderson [column 4 lines 16-30] 


Long further teaches:
“… a predicted time duration for each response using the Al model based on the historical response data…”  

Long [049] – [50], [056] , Long [Figure 2], [Figure 3] and Long teaches the survey-timeframe -machine learner 510 optionally determine response rates and distribution of survey within suggested timeframes, Long [019], [0109] –[0110], [0156],[Figure 8].

	
Henderson teaches identifying time related factors from the historic data points.  Long teaches a survey –creation machine-learner. It would have been obvious to combine, as taught by Henderson, with machine learned suggested survey questions, answer choices and timeframes associated with responses, as taught by Long, to  generate reliable response data to make strategic decisions or evaluate value propositions., Long [003].  


Regarding Claim 4, (Original)

The method of Claim 3, further comprising: associating index values of severity levels, acknowledge times, and updates to the response data.  

Henderson [column  lines 13-27],[Table 1] teaches examples of post incident reports. Sections includes, a category, assignment data, priority, risk. The timeline pulls data from a stored history of updates to the incident, as well as the originating report, if any, as well as any task created during the process of solving the problem.  The Findings include all of the responses from the post incident review survey. In one example, findings may be omitted for each of the survey designees that opts not to complete the survey. The Resolution from the incident includes close code, lessons learned, if any, changes and problems created to deal with this incident, any known vulnerabilities that were found, information from all of these.

Henderson [column 14 lines 27-34]  teaches  the event of operation 604 comprises the network incident receiving notification that the incident has achieved a "resolved" status. In an implementation, the resolved status of a network incident is established by human input responsive to a decision that the incident is complete, 


Regarding Claim 5 (Previously Presented)
The method of Claim 4, further comprising monitoring the index value, by: updating the index value by performing one or more additional index value calculations….the historical response data …”

Henderson [column  lines 13-27], [Table 1] teaches examples of post incident reports. Sections of the Post Incident report include, a category, assignment data, priority, risk.
(Henderson teaches recognizing the index value. The recognition is developed on a historical knowledge. ).

Although highly suggested, Henderson does not explicitly teach:
“… using the Al model …”

Long teaches:
“…the Al model, by … using the Al model ….” 

Long [049] – [50], [056] , Long [Figure 2], [Figure 3], see above

Henderson teaches identifying time related factors from the historic data points.  Long teaches a survey –creation machine-learner. It would have been obvious to combine, as taught by Henderson, with machine learned suggested survey questions and answer choices, as taught by Long, to  generate reliable response data to make strategic decisions or evaluate value propositions., Long [003].  


Regarding Claim 6,  (Previously Presented)
The method of Claim 4, further comprises: scheduling software patches to resolve the user requests based on the index values of severity levels.  

Henderson [Table 1] teaches Table 1 Post incident report example illustrates  creating task to patch servers and a Priority 1 – Critical severity level.; Henderson [column  lines 13-27],[Table 1] teaches examples of post incident reports. Sections includes, a category, assignment data, priority, risk. The Resolution from the incident includes close code, lessons learned, if any, changes and problems created to deal with this incident, any known vulnerabilities that were found, information from all of these.


Claims 8-14, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Henderson (US 10,181,984 B1) in view Jayaraman (US 2018/0,322,418 A1)  in view of.

Regarding Claim 8,  (Currently Amended)
A computer program product tangibly embodied in a computer-readable storage device and comprising instructions that when executed by a processor perform a method for predicting response data in an on-line survey sent to a customer to solicit feed- back of a customer experience provided by a support service in an enterprise network, the method comprising: 

Henderson [column 9 lines 29-34 ], Henderson [column 9 lines 49-52] teaches a cloud computing communications system 100; Henderson [column 13 line 34-36] teaches the fig 6 flowchart is a computer-implemented process; Henderson [column 22 lines 12-20]  teaches the implementation of the invention can be implemented using a general purpose computer/processor with a computer program that when executed carries out any of the respective techniques. Algorithms and/or instructions . Henderson [Figure 1], [Figure 4A] , [Figure 6]. 


Henderson [column 14 lines 56], [column 14 lines 62-65] teaches various survey participants may be pre-associated with different incident types.

… 

resolving a customer request between a service agent and the customer by performing one or more actions, by the processor, on the enterprise network between the customer, an app of the enterprise network and the service agent; 

Henderson [column 22 lines 12-20]  teaches the implementation of the invention can be implemented using a general purpose computer/processor,; Henderson [column 15 lines 12-20] , [Figure 1], [Figure 4A], [Figure 6]. 

…. 

sending, via a network interface communicatively coupled to a communications network,  an on-line survey including the predicted response to the customer after resolving the customer request by an on-line survey app to solicit response data about the customer experience wherein the on-line survey app generates the on-line survey; 

Henderson [column 15 lines 27-30] teaches setting the field 710 to "resolved" triggers the performance of operation 604, which as discussed below, commences post incident analysis.

Henderson [column 16 lines 57-63] in operation 610 the survey manager 422 begins the process of putting together a post incident survey, which involves identifying survey questions to include in the post incident survey, [column 17 lines 24-41] in operation 617, the survey manager 422 attempts to auto populate the current question 416A, [column 17 lines 55-65], when all questions have been processed, operation 620 is performed next, wherein the survey manager 422 transmits the completed survey to the survey participants that were identified in operation 603, including the survey manager 422 and server 122a publishing the questions from cache 417A via a web interface and then transmitting a notification or other message indicating survey availability to each of the designated survey participants.

Henderson teaches a networked computing system 100., Henderson [Figure 1]

Although highly suggested, Henderson does not explicitly teach:
“… training an Al model in response to a plurality of historical response data to on-line surveys;  … computing a predicted response in response to an outcome of the customer request and the Al model; …   displaying the on-line-survey with the predicted response to the user; enabling the customer to selectively agree or disagree with the predicted response in the on-line survey; enabling the customer to enter an alternative response in response to the user disagreeing with the predicted response; receiving, via the network interface communicatively coupled to the communications network, a completed on-line survey in response to the customer completing the on-line survey; updating the historical response data with the alternative response to generate an updated historical response data in response to the user entering the alternative response; retraining 4 the AI model to generate an updated AI [[,]] in response to the updated historical response data; and storing, in a memory, the updated historical response data and the updated Al model.”

Jayaraman teaches:
“… training an Al model in response to a plurality of historical response data to on-line surveys;  … computing a predicted response in response to an outcome of the customer request and the Al model; …   the predicted response to the user; enabling the customer to selectively agree or disagree with the predicted response in the on-line survey; enabling the customer to enter an alternative response in response to the user disagreeing with the predicted response; receiving, via the network interface communicatively coupled to the communications network, a completed on-line survey in response to the customer completing the on-line survey; updating the historical response data with the alternative response to generate an updated historical response data in response to the user entering the alternative response; retraining 4 the AI model to generate an updated AI [[,]] in response to the updated historical response data; and storing, in a memory, the updated historical response data and the updated Al model.”

Jayaraman at [024] teaches the user may override the predictive value if that is not acceptable to the end-user. Values that are changed (e.g., overridden) by an end-user may be tracked and utilized to determine accuracy of the model as well as further tune and refine the predictive model…. Because actual historical data from a particular customer may be used, accuracy of the model may be increased. Data from an actual historical incident has gone through the entire life cycle of the incident. Accordingly, information in the model may have an increased accuracy over generated training data at least because users have interacted with and presumably corrected any erroneous information when processing the actual incident report. Model drift may also be taken into account. The model is based on actual history but may need to be changed over time based on changes at the business. Accordingly, retraining the model may be automatically or periodically triggered to update the model based on real-world changes , Jayaraman [024]

Jayaraman (US 2018/0,322,418 A1) at [028], [Fig 3A] , [029] –[031], [Figure 4] , see above


Henderson teaches identifying time related factors from the historic data points.  Jayaraman teaches mathematical modeling to automatically complete form fields. It would have been obvious prior to the effective filing date to combine collecting survey data such as time, as time by Henderson, with natural language processing to predict user data, as taught by Jayaraman, to match the parameter values from the historically similar input., Jayaraman [abstract] 

Long further teaches:
“… by an artificial intelligence (Al) app coupled to the  …”

 Long [047] –[049], [052]-[056], [Figure 2],[Figure 3]


Henderson teaches identifying time related factors from the historic data points for survey.  Jayaraman teaches mathematical modeling to automatically complete form fields. It would have been obvious prior to the effective filing date to combine collecting survey data such as time, as time by Henderson, with mathematical modeling to predict user data, as taught by Jayaraman, to match the parameter values from the historically similar input., Jayaraman [abstract] 
Long teaches a survey –“machine learner” can include an artificial-neural-network model. It would have been obvious to combine identifying time related factors from the historic data points for survey  using mathematical modeling, as taught by Henderson and Jayaraman, with artificial-neural-network model suggested survey questions and answer choices, as taught by Long, to  generate reliable response data to make strategic decisions or evaluate value propositions., Long [003].  



Regarding Claim 9, (Previously Presented)

The computer program product of claim 8, comprising instructions for the processor to perform the method for processing the customer request further comprising: wherein enabling the customer to selectively agree or disagree with pre-filled predicted response data in the on-line survey prior to and during a completing of the on-line survey to ensure a sufficient level of accuracy in results of the response data collected by the on-line survey.  

Henderson [column 2 lines  30-42] teaches identified survey questions are automatically pre-completed. This involves, for each of the selected questions, executing auto populating instructions associated with selected identified survey questions … and retrieving answers to the selected identifies survey question from predefined data sources specified in the auto populate instruction., Henderson [column 2 lines  22-65] [column 17 lines 24-41] in operation 617, the survey manager 422 attempts to auto populate the current question 416A, [column 17 lines 55-65], when all questions have been processed, operation 620 is performed next, wherein the survey manager 422 transmits the completed survey to the survey participants that were identified in operation 603,



Regarding Claim 10,  (Original)
The computer program product of claim 9, comprising instructions for the processor to perform the method for processing the customer request further comprising: checking a value of a predicted response to the value of the response data by the customer to ensure the value is with a normal value range for accuracy of the response data collected.  

Henderson [column 13 lines 35-36] [Figure 6] teaches receive post survey answers 621, post incident report appropriate? 622  yes or no. ; Henderson [column 16 lines 63-65] teaches the survey questions are highly customized , according to the nature and criticality of the network incident.; Henderson [column 17 lines 12-19] an application criteria statement may specify that the related survey question should be included in a post incident survey if: (1) the attack vector=email, (2) the assigned person=Tim, (3) the business unit affected=ABC Corp., and ( 4) the type of incident=denial of service. The result of applying this logic to the network incident is a “Yes” or “No”, indicating whether to include the question in the survey or not.



Regarding Claim 11, (Original) 

The computer program product of claim 9, comprising instructions for the processor to perform the method for processing the customer request further comprising: receiving an acknowledgement that the support service is completed by the customer, prior to sending to the customer the on-line survey for filling out response data.  

Henderson [column 14 lines 26 - 33] the network incident receiving notification that the incident has achieved resolved status. The operation of the related systems has been restored., Henderson [Figure 6]

Henderson [column 14 lines 27-34]  teaches  the event of operation 604 comprises the network incident receiving notification that the incident has achieved a "resolved" status. In an implementation, the resolved status of a network incident is established by human input responsive to a decision that the incident is complete, 

Henderson [column 15 lines 27-29] status includes open or resolved. In one example, setting the field 710 to "resolved" triggers the performance of operation 604, which as discussed below, commences post incident analysis.,  
Henderson [column 16 lines 54-56] If a post incident review is mandated, however, then operation 608 advances to operation 610 where the system management module 122 initiates a post incident review



Regarding Claim 12,  (Original)

The computer program product of claim 9, comprising instructions for the processor to perform the method for processing the customer request further comprising: filling response data which is un-filled on the part of the customer when completing the on-line survey.  

Henderson [column 15 lines 20-24] teaches the server 122a may automatically … fill-out the field 704 if system management module 410 recognizes the incident type from field 703 as being critical. 



Regarding Claim 13,  (Currently Amended)

The computer program product of claim 9, comprising instructions for the processor to perform the method for processing the customer request further comprising: …  a predicted value for the customer based on the predicted response data.  

Henderson [column 2 lines  30-42] teaches identified survey questions are automatically pre-completed. This involves, for each of the selected questions, executing auto populating instructions associated with selected identified survey questions … and retrieving answers to the selected identifies survey question from predefined data sources specified in the auto populate instruction., Henderson [column 2 lines  22-65] 

Although highly suggested, Henderson does not explicitly teach:
“… calculating a customer satisfaction score for the customer with…”

Long teaches:
“… calculating a customer satisfaction score for the customer with…”

Long [0128] teaches classifying survey question corresponding to the training response 702 into a survey category (e.g.,) customer-satisfaction surveys.

Henderson teaches identifying time related factors from the historic data points.  Long teaches suggested-action-machine learner surveys. It would have been obvious to combine, as taught by Henderson, with machine learned suggested survey questions categorized as customer satisfaction, as taught by Long, to  generate reliable response data to make strategic decisions or evaluate value propositions., Long [003].  



Regarding Claim 14,  (Original)

The computer program product of claim 13, comprising instructions for the processor to perform the method for processing the customer request further comprising: suggesting a predicted value … filling out response data in the on-line survey.  

Henderson [column 2 lines  30-42] teaches identified survey questions are automatically pre-completed. This involves, for each of the selected questions, executing auto populating instructions associated with selected identified survey questions … and retrieving answers to the selected identifies survey question from predefined data sources specified in the auto populate instruction., Henderson [column 2 lines  22-65] 

Henderson [column 15 lines 20-24] teaches the server 122a may automatically … fill-out the field 704 if system management module 410 recognizes the incident type from field 703 as being critical. 

(Henderson teaches recognizing the response is critical. The recognition is developed on a historical knowledge. ).

Although highly suggested, the Henderson does not teach:
“… of the customer satisfaction score to the customer …”

Long teaches:
“… customer satisfaction score  to the customer while the  customer is filling out response data …”

Long [0128] teaches classifying survey question corresponding to the training response 702 into a survey category (e.g.,) customer-satisfaction surveys.; Long [0130] teaches mapping dissatisfaction and job satisfaction, Long [0128] –[0130]

Henderson teaches identifying time related factors from the historic data points.  Long teaches suggested-action-machine learner surveys. It would have been obvious to combine, as taught by Henderson, with machine learned suggested survey questions categorized as customer satisfaction, as taught by Long, to  generate reliable response data to make strategic decisions or evaluate value propositions., Long [003].  



Regarding Claim 17, (Previously Presented)

A system comprising: at least one processor; and at least one computer-readable storage device comprising instructions that when executed causes performance of a method for processing requests in an enterprise app session between a service agent and a customer, the method comprising: training an Al model in response to a plurality of historical response data to on-line surveys; resolving a customer request between the service agent and the customer for a customer service app by performing one or more actions, by the processor, on an enterprise network between a set comprising: the customer, an app of the enterprise network and the service agent; computing a predicted response in response to an outcome of the customer request and the Al model; sending, via a network interface communicatively coupled to a communications network, an on-line survey including the predicted response to the customer after resolving the customer request by an on-line survey app to solicit response data about customer satisfaction wherein the on-line survey app generates the on-line survey; displaying the on-line-survey with the predicted response to the user; enabling the customer to selectively agree or disagree with the predicted response in the on-line survey prior to and during a completing of the on-line survey to; enabling the customer to enter an alternative response in response to the user disagreeing with the predicted response; receiving, via the network interface communicatively coupled to the communications network, a completed on-line survey in response to the customer completing the on-line survey; updating the historical response data with the alternative response to generate updated historical response data in response to the user entering the alternative response; updating the Al model to generate an updated Al model, in response to the updated historical response data and the updated Al model; and storing, in a memory, the updated historical response data and the updated Al model.

These claims are substantially similar to claim 8, and thus, is rejected for the reasons set forth above regarding claim 8. While claim 17 is directed system comprising: at least one processor; and at least one computer-readable storage device comprising instructions that when executed causes performance of a method for processing requests in an enterprise app session between a service agent and a customer, Henderson discloses the system as claimed  Henderson [column 9 lines 29-52 ];  Henderson [column 13 line 34-36]; Henderson [column 22 lines 12-20]  Henderson [Figure 1], [Figure 4A] , [Figure 6]. 

and
Long [049] – [50], [056] , Long [Figure 2], [Figure 3], see above

Henderson teaches identifying time related factors from the historic data points.  Long teaches a survey –creation machine-learner. It would have been obvious to combine, as taught by Henderson, with machine learned suggested survey questions and answer choices, as taught by Long, to  generate reliable response data to make strategic decisions or evaluate value propositions., Long [003].  



Regarding Claim 18,  (Previously Presented)

The system of claim 17, further comprising: calculating a customer satisfaction score for the customer with a predicted value for the customer based on the predicted response data.  

Henderson [column 2 lines  22-65] 

Although highly suggested, Henderson does not teach 
“… a customer satisfaction score …”

Long further teaches 
“ …. a customer satisfaction score …”

Long [0123] teaches customer –satisfaction surveys and action-item based responses based on ratings. For example a neutral rating and s survey category of course-content to a suggested follow-up question an. A high rating and a survey result in a coupon., Long [0172] teaches suggested timeframe corresponding to a highest predicted response rate for the target survey recipients and providing the suggested timeframe. , Long [099], [0123], [0172]

Henderson teaches identifying time related factors from the historic data points.  Long teaches suggested-action-machine learner surveys. It would have been obvious to combine, as taught by Henderson, with machine learned suggested survey questions categorized as customer satisfaction, as taught by Long, to  generate reliable response data to make strategic decisions or evaluate value propositions., Long [003].  


Regarding Claim 19,  (Original)
The system of claim 18, further comprising: suggesting a predicted value of the customer satisfaction score to the customer while the customer is filling out response data in the on-line survey.  

Henderson [column 2 lines  22-65]  and Long [099], [0123], [0172]

 
Regarding Claim 20,  (Original)
The system of claim 18, further comprising: associating index values of severity levels, acknowledge times, and updates to the predicted response data.

Henderson [column 19 lines 13-27],[Table 1] and Frank [0316]

Henderson teaches monitoring index values.  Frank teaches learning from historical data may be done utilizing a predictor, which is trained on previous data involving scores.  It would have been obvious before the effective filing date to track incident levels and associate incident levels, as taught by Henderson, with machine learned data historical data, as taught by Frank, to   “determine[ing] a reasonably accurate conclusions regarding the affective response of the user to an event”, Frank [2046].  


Claims 7 are rejected under 35 U.S.C. 103 as being unpatentable over Jayaraman (US 2018/0,322,418 A1) in view of Henderson (US 10,181,984 B1) and Long (US 2020/0,074,294 A1) and in further view of Frank (US 8,645,200).


Regarding Claim 7, (Original)
The method of Claim 1, further comprises: configuring embedding response data within the on-line surveys by measuring increases in an user response rate.  

Henderson [column 2 lines  30-42] teaches identified survey questions are automatically pre-completed. This involves, for each of the selected questions, executing auto populating instructions associated with selected identified survey questions … and retrieving answers to the selected identifies survey question from predefined data sources specified in the auto populate instruction., Henderson [column 2 lines  22-65] 

Long further teaches:
“… embedding response data within the on-line surveys …”

Long  [046],[048], [052] , see above

Henderson teaches identifying time related factors from the historic data points.  Long teaches a survey –creation machine-learner. It would have been obvious to combine, as taught by Henderson, with machine learned suggested survey questions and answer choices, as taught by Long, to  generate reliable response data to make strategic decisions or evaluate value propositions., Long [003].  


Although highly suggested, Henderson does not explicitly teach:
“… measuring increases in an user response rate….”

Frank teaches:
 “… measuring increases in an user response rate….”

Frank  [0168]  teaches In one embodiment, a score computed by a scoring module, such as the score 164, may include a value representing a quality of the certain experience as determined based on the measurement 110. … The score includes a value that is a function of measurements of at least five users. Optionally, the score is indicative of significance of a hypothesis that the at least five users had a certain affective response. … The changes to the values are manifestations of an increase or decrease, to at least a certain extent, in a level of at least one of the following emotions

Henderson teaches identified survey questions are automatically pre-completed. Frank teaches learning from historical data may be done utilizing a predictor, which is trained on previous data involving scores.  It would have been obvious before the effective filing date to automatically pre-complete/ embed  questions into a survey, as taught by Henderson, with machine learned data historical data, as taught by Frank, to   “determine[ing] a reasonably accurate conclusions regarding the affective response of the user to an event”, Frank [2046].  

Claims 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Henderson (US 10,181,984 B1)  in view of Jayaraman (US 2018/0,322,418 A1) and Long (US 2020/0,074,294 A1) and in further view of Frank (US 8,645,200).


Regarding Claim 15, (Original)

The computer program product of claim 9, comprising instructions for the processor to perform the method for processing the customer request further comprising: computing … for each response by the customer in the on-line survey based on a set of historical response data.  

Henderson [same as above], [column 2 lines  22-65]

Although highly suggested, Henderson does not explicitly teach:
“…a predicted time duration…”

Frank teaches:
“…a predicted time duration…”

Frank [075] teaches an affective value represents multiple measurements of affective response of a user taken over a period of time.; Frank [0316] Learning from historical data may also be done utilizing a predictor, which is trained on previous data involving scores computed by the dynamic scoring module 180. In order to train the predictor, training samples involving statistics of scores up to a time t may be used to generate a sample. The label for the sample may be a score that is computed at a time t+A (which is also available since the predictor is trained on historical data).

Henderson teaches conducting a survey request with pre-filled data. Frank teaches learning from historical data, collected over a period of time to train the data model.  It would have been obvious before the effective filing date request  a survey with pre-filled data, as taught by Henderson, learned predicted time durations, as taught by Frank, to   “determine[ing] a reasonably accurate conclusions regarding the affective response of the user to an event”, Frank [2046].  


Regarding Claim 16,  (Original)

The computer program product of claim 15, comprising instructions for the processor to perform the method for processing the customer request further comprising: associating index values of severity levels, acknowledge times, and updates to the predicted response data.  

Henderson [column  lines 13-27],[Table 1]

Although highly suggested, Henderson does not explicitly teach:
“ … associating index values of severity levels, acknowledge times, …”
Frank teaches:
“… associating index values of severity levels, acknowledge times, and updates to the predicted response data …”
[Frank [0316]]

Henderson teaches monitoring index values.  Frank teaches learning from historical data may be done utilizing a predictor, which is trained on previous data involving scores.  It would have been obvious before the effective filing date to track incident levels and associate incident levels, as taught by Henderson, with machine learned data historical data, as taught by Frank, to   “determine[ing] a reasonably accurate conclusions regarding the affective response of the user to an event”, Frank [2046].  



Conclusion

The following prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:  PRNewswire ( “Salesforce Introduces Salesforce Einstein- Artificial Intelligence for Everyone”, 2016 ) discloses  “Sales Cloud Einstein,  is AI enhanced.  Einstein automatically pre-populates key case fields, enabling predictive routing of cases to the right agent. Einstein will include predictive lead scoring that enables sales reps to focus on closing the best leads. Marketing Cloud Einstein will include predictive scoring which scores every customer’s likelihood to engage. Smith (US 2018/0122256 A1) discloses multiple choice questions and displaying of a survey response report or within an actual survey response report.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA LABOGIN whose telephone number is (571)272-9149. The examiner can normally be reached Monday -Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270- 5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEA LABOGIN/Examiner, Art Unit 3624                                                                                                                                                                                                        

/CHARLES GUILIANO/Primary Examiner, Art Unit 3623